Appellant insists, in his motion for a rehearing, that in our original opinion we erred in holding that the voucher in question upon its face appeared to be a valid instrument which created pecuniary obligation on Gregg County. He bases his contentions on the following grounds: (a) because the County Treasurer failed to number it and failed to note thereon the day and month of registration. (b) because it is apparent from the face of it that the County Auditor did not himself approve it, but is merely approved by the Assistant Auditor.
While the registration of the voucher by the County Treasurer did not bear any registration number nor the day and month of registration, this did not vitiate the voucher or make it any the less an obligation of the county. The payee could have presented the same to the treasurer and requested that he place thereon a registration number and to insert the day and month of registration, and in the event the treasurer had declined to perform the requested ministerial act, then he might have been compelled by mandamus to do so. We are not unmindful of the fact that until the voucher was properly registered no suit could be maintained to enforce collection since a suit thereon would be premature. However, this would not invalidate the voucher nor prevent the payee from negotiating the same. Appellant cites us to the case of Rains, et al, v. Mercantile National Bank of Dallas, 191 S.W.2d 850, as supporting his contention. We do not so construe that opinion but believe that it sustains the opinion herein expressed.
Appellant's next contention is that the voucher is merely approved by the assistant auditor and, therefore, shows upon its face the vice therein. We are unable to agree with this contention. Article 1650, Revised Civil Statutes, provides that in the absence of the auditor or through unavoidable detention with respect to such duties as are required by law of the county *Page 145 
auditor, the assistant county auditor may legally perform the duties of the county auditor. It will be noted from the language of the article of the statute referred to that in certain exigencies, the assistant auditor has the same legal authority to approve vouchers as the regular appointed auditor. The fact that the assistant failed to sign the name of the auditor by Jane Lockett, assistant auditor, would not, in our opinion, make the voucher invalid. The fact remains, however, that she, as Assistant Auditor, approved the voucher which she was authorized under the law to do. See Anthony v. State,90 Tex. Crim. 351 (235 S.W. 578).
Believing that the case was properly disposed of on original submission, the motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.